Case 1:21-cv-00138-RP Document 43-6 Filed 08/02/21 Page 1 of 2




                   Exhibit 6
7/21/2021               Case 1:21-cv-00138-RP
                                         Definition ofDocument      43-6
                                                       Managed Service       Filed
                                                                       Provider (MSP)08/02/21
                                                                                      - IT Glossary | Page
                                                                                                      Gartner 2 of 2




               Information Technology

               Gartner Glossary

    Menu                                                                                                               


       Gartner Glossary (/en/glossary)      Information Technology Glossary (/en/information-technology/glossary)  M
       (/en/information-technology/glossary?
       startsWith=M&pageSize=all&nPage=1&showLocalizedContent=false&languageCode=en&glossaryTypeTag=emt:page/function/it)
          Managed Service Provider (MSP)


       Managed Service Provider (MSP)
       A managed service provider (MSP) delivers services, such as network, application,
       infrastructure and security, via ongoing and regular support and active administration on
       customers’ premises, in their MSP’s data center (hosting), or in a third-party data center.
       MSPs may deliver their own native services in conjunction with other providers’ services (for
       example, a security MSP providing sys admin on top of a third-party cloud IaaS). Pure-play
       MSPs focus on one vendor or technology, usually their own core offerings. Many MSPs
       include services from other types of providers. The term MSP traditionally was applied to
       infrastructure or device-centric types of services but has expanded to include any
       continuous, regular management, maintenance and support.



                                         Recommended Content for You

        Customer Success Story

       Driving Value             (/en/information-technology/customer-success-stories/driving-value-with-technology)
       With
       Technology
       Read Now


        Blog Post

       Augmented software portfolios - the modern arena of software sourcing?
 Privacy - Terms



https://www.gartner.com/en/information-technology/glossary/msp-management-service-provider                                 1/5
